

115 HR 5715 IH: Strengthening Partnerships to Prevent Opioid Abuse Act
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5715IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Mr. Renacci (for himself, Ms. Sewell of Alabama, Mr. Guthrie, and Mr. Peters) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for certain program integrity
			 transparency measures under Medicare parts C and D.
	
 1.Short titleThis Act may be cited as the Strengthening Partnerships to Prevent Opioid Abuse Act. 2.Program integrity transparency measures under Medicare parts C and D (a)In generalSection 1859 of the Social Security Act (42 U.S.C. 1395w–28) is amended by adding at the end the following new subsection:
				
					(i)Program integrity transparency measures
						(1)Program integrity portal
 (A)In generalNot later than two years after the date of the enactment of this subsection, the Secretary shall, after consultation with stakeholders, establish a secure Internet website portal (or other successor technology) that would allow a secure path for communication between the Secretary, MA plans under this part, prescription drug plans under part D, and an eligible entity with a contract under section 1893 (such as a Medicare drug integrity contractor or an entity responsible for carrying out program integrity activities under this part and part D) for the purpose of enabling through such portal (or other successor technology)—
 (i)the referral by such plans of substantiated fraud, waste, and abuse for initiating or assisting investigations conducted by the eligible entity; and
 (ii)data sharing among such MA plans, prescription drug plans, and the Secretary. (B)Required uses of portalThe Secretary shall disseminate the following information to MA plans under this part and prescription drug plans under part D through the secure Internet website portal (or other successor technology) established under subparagraph (A):
 (i)Providers of services and suppliers that have been referred pursuant to subparagraph (A)(i) during the previous 12-month period.
 (ii)Providers of services and suppliers who are the subject of an active exclusion under section 1128 or who are subject to a suspension of payment under this title pursuant to section 1862(o) or otherwise.
 (iii)Providers of services and suppliers who are the subject of an active revocation of participation under this title, including for not satisfying conditions of participation.
 (iv)In the case of such a plan that makes a referral under subparagraph (A)(i) through the portal (or other successor technology) with respect to activities of substantiated fraud, waste, or abuse of a provider of services or supplier, if such provider or supplier has been the subject of an administrative action under this title or title XI with respect to similar activities, a notification to such plan of such action so taken.
 (C)RulemakingFor purposes of this paragraph, the Secretary shall, through rulemaking, specify what constitutes substantiated fraud, waste, and abuse, using guidance such as what is provided in the Medicare Program Integrity Manual 4.7.1.
 (D)HIPAA compliant information onlyFor purposes of this subsection, communications may only occur if the communications are permitted under the Federal regulations (concerning the privacy of individually identifiable health information) promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996.
 (2)Quarterly reportsBeginning two years after the date of enactment of this subsection, the Secretary shall make available to MA plans under this part and prescription drug plans under part D in a timely manner (but no less frequently than quarterly) and using information submitted to an entity described in paragraph (1) through the portal (or other successor technology) described in such paragraph or pursuant to section 1893, information on fraud, waste, and abuse schemes and trends in identifying suspicious activity. Information included in each such report shall—
 (A)include administrative actions, pertinent information related to opioid overprescribing, and other data determined appropriate by the Secretary in consultation with stakeholders; and
 (B)be anonymized information submitted by plans without identifying the source of such information. (3)ClarificationNothing in this subsection shall be construed as precluding or otherwise affecting referrals described in subparagraph (A) that may otherwise be made to law enforcement entities or to the Secretary.
						.
 (b)Contract requirement To communicate plan corrective actions against opioids over-prescribersSection 1857(e)(4)(C) of the Social Security Act (42 U.S.C. 1395w–27(e)(4)(C)) is amended by adding at the end the following new paragraph:
				
					(5)Communicating plan corrective actions against opioids over-prescribers
 (A)In generalBeginning with plan years beginning on or after January 1, 2021, a contract under this section with an MA organization shall require the organization to submit to the Secretary, through the process established under subparagraph (B), information on the investigations and other actions taken by such plans related to providers of services who prescribe a high volume of opioids.
 (B)ProcessNot later than January 1, 2021, the Secretary shall, in consultation with stakeholders, establish a process under which MA plans and prescription drug plans shall submit to the Secretary information described in subparagraph (A).
 (C)RegulationsFor purposes of this paragraph, including as applied under section 1860D–12(b)(3)(D), the Secretary shall, pursuant to rulemaking—
 (i)specify a definition for the term high volume of opioids and a method for determining if a provider of services prescribes such a high volume; and (ii)establish the process described in subparagraph (B) and the types of information that shall be submitted through such process..
 (c)Reference under part D to program integrity transparency measuresSection 1860D–4 of the Social Security Act (42 U.S.C. 1395w–104) is amended by adding at the end the following new subsection:
				
 (m)Program integrity transparency measuresFor program integrity transparency measures applied with respect to prescription drug plan and MA plans, see section 1859(i)..
			